Title: From John Adams to Arthur Lee, 13 June 1779
From: Adams, John
To: Lee, Arthur


     
      Dear Sir
      L’orient June 13. 1779
     
     Since my Letter to you of the 9th. looking over the Answer to the Letter inclosed in it, I find it, of more importance than I was aware, and least it should be lost with me, I now inclose you a Copy of it. It will be Evidence, of some against some Misrepresentations, which have been made, and may be repeated, as injurious to the French Court as to you. I have the Honour to be, with great Esteem and Respect, sir, your humble servant.
    